DETAILED ACTION
1.	This communication is in response to the response after final action filed on 12/23/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-18 are allowed.




Relevant Documents
2.	US 2018/0167461 Shen discloses: selecting an optimal server based on a low-load vs high load server when a specific server targets a specific region. Data is then migrated from the high-load server to the low-load server. Shen however does not disclose: copying, by a computing device, source datafiles from a relational database to each of a plurality of region servers associated with a non-relational database, wherein the copying of the source datafiles results in a complete copy of the source datafiles being stored on each of the plurality of region servers.

Reasons for allowance
3.	With respect to claim 1 the prior art does not teach or fairly suggest copying, by a computing device, source datafiles from a relational database to each of a plurality of region servers associated with a non-relational database, wherein the copying of the source datafiles results in a complete copy of the source datafiles being stored on each of the plurality of region servers; generating, by the computing device, at least one table in the non-relational database 

	With respect to claim 8 the prior art does not teach or fairly suggest A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: receive a request to move data from a relational database to a non-relational database; stop the relational database; copy source datafiles from the relational database to each of a plurality of region servers associated with the non-relational database; generate at least one table in the non-relational database from the copied source datafiles; and access the at least one table in the non-relational database by reading raw data stored in a relational database format from the copied source datafiles on one of the plurality of region servers.

	With respect to claim 14 the prior art does not teach or fairly suggest A system comprising a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; program instructions to copy source datafiles from a relational database to each of a plurality of region servers associated with a non-relational database such that a complete copy of the source datafiles are stored on each of the plurality of region servers;



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 1, 2021